DETAILED ACTION
This action is in response to the claims filed on March 6th, 2020. A summary of this action:
Claims 1-21 have been presented for examination.
Claims 1, 3-6, 8, 10-13, 15, 17-20 are objected to because of informalities
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-7, 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birken, “Numerical Methods for the Unsteady Compressible Navier-Stokes Equations”, October 31st, 2012, University of Kassel, Habilitation Thesis
Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birken, “Numerical Methods for the Unsteady Compressible Navier-Stokes Equations”, October 31st, 2012, University of Kassel, Habilitation Thesis in view of Maker, US 2002/0177983
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-6, 8, 10-13, 15, 17-20 are objected to because of the following informalities:
Claim 1, 3, 8, 10, 15, 17 recites “the potential solution” however the independent claims recite both a “potential solution” and a “previously calculated potential solution” – this which potential solution “the potential solution” is referring to – the Examiner suggests using some disambiguation such as “calculating a new potential solution...” or the like, and for the later recitations referring to this element explicitly to ensure there is no ambiguity due to lack of clear and explicit antecedent basis
Claims 1, 4, 8, 11, 15, and 18 recite “the calculation” however there are two elements in the independent which may be inferred as “the calculation” – see the above suggestion, these should clearly and explicitly refer to “the calculation of the new potential solution” or the like to ensure the claim is explicitly clear
Claim 5, 12, and 19 recites “one or more mesh” – the term “mesh” should be plural, i.e. “meshes”, or this should recite “at least one mesh”
Claim 6, 13, and 20 recites “the simulation...a simulation...the simulation” – this is vague, this should recite “wherein the simulation of the physical system is at least one of a structural analysis....and the simulation includes a steady-state simulation....” or the like
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 1, and the dependents thereof, are treated as representative of claims 8 and 15, and the parallels thereof. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an apparatus.
Claim 15 is directed towards the statutory category of an article of manufacture. 

Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
calculating a potential solution for a set of equations used to simulate a characteristic for a model...
	determine a difference between the potential solution and a previously calculated potential solution;
	determining if a stop condition is satisfied based on the difference, wherein the calculation is performed iteratively until the stop condition is satisfied;
	and generating an output to indicate the potential solution as a steady state solution or a stall solution for the simulated characteristic...according to the determining if the stop condition is satisfied. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer-implemented method
Claim 8 –  	A system, comprising: a network interface for connecting to a network; 	a memory storing instructions; one or more processors coupled to the network interface and 
Claim 15 - A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
simulating a physical system
modeling a physical system
...of the physical system...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer-implemented method
Claim 8 –  	A system, comprising: a network interface for connecting to a network; 	a memory storing instructions; one or more processors coupled to the network interface and the memory, the one or more processors executing the instructions from the memory, the instructions 
Claim 15 - A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
simulating a physical system
modeling a physical system
...of the physical system...

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
simulating a physical system
modeling a physical system
...of the physical system...

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
The instant specification, ¶ 1-2
See the relied upon prior art below, i.e. Birken, “Numerical Methods for the Unsteady Compressible Navier-Stokes Equations”, October 31st, 2012, University of Kassel, Habilitation Thesis – see the introduction on pages 13-14 which provide a “historical” view of simulating physical systems and provides a non-exhaustive list of examples with citations to support said description
Iverson et al., US 7,127,380 – see ¶ 5 “Finite element, finite volume, and finite difference modeling techniques can generally be described as mathematical approximations of often-complex problems that represent physical behavior. The mathematical models are useful in designing physical apparatus or systems and in predicting the behavior of existing apparatus or systems....Such mathematical techniques commonly involve iterating through a set of equations until a threshold convergence is achieved, i.e., until the difference between successive iterations through a system of mathematical approximations becomes so small that it is suitably negligible with respect to the exact or rigorous solution of the system of equations being modeled. The term "finite analysis" is hereby defined to include finite element, finite volume and finite difference models.”
Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, United States Nuclear Regulatory Commission, Oct. 2012, NUREG-2152 – see the abstract, see the other portions
See the other pertinent prior art made of record below for additional examples

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another part of the mental process, i.e. what the stop condition includes. Claims 9 and 16 are rejected under similar rationales as they contain similar recitations. 
Claim 3 recites another part of the mental process, i.e. this recites what the potential solution has “converted to”. Claims 10 and 17 are rejected under similar rationales as they contain similar recitations. 
Claim 4 recites a part of the mental process of using a “relaxation” method. Claims 11 and 18 are rejected under similar rationales as they contain similar recitations. 
Claim 5 recites that a stopping criterion is independent of mesh size – this is part of the mental process, and the mesh is merely an insignificant extra-solution activity (see MPEP § 2106.05(g)), i.e. selecting a particular data source or type of data to be manipulated, and this is furthermore a well-understood, routine, and conventional activity, i.e. in the instant specification ¶ 2 “The simulation of physical systems often employs a mesh which is used in Claims 12 and 19 are rejected under similar rationales as they contain similar recitations. 
Claim 6 recites field of use limitations for various types of analysis – these are also well-understood, routine, and conventional activities, i.e. see the instant specification ¶ 3 which describes conveys activities as part of “fields”, also see the other prior art cited above and below for additional evidence. Claims 13 and 20 are rejected under similar rationales as they contain similar recitations. 
Claim 7 is merely a part of the mental concept, i.e. this merely recites what the “stop condition is independent of...”. Claims 14 and 21 are rejected under similar rationales as they contain similar recitations. 

The claimed invention recites a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birken, “Numerical Methods for the Unsteady Compressible Navier-Stokes Equations”, October 31st, 2012, University of Kassel, Habilitation Thesis.

Regarding Claim 1
Birken teaches:
	A computer-implemented method for simulating a physical system, the method comprising: (Birken, introduction on page 13, teaches a system for “computational fluid dynamics” simulations wherein this is used to simulate physical systems such as “Examples are the simulation of tunnel  fires [19], flow around wind turbines....fluid-structure interaction like flutters...” and so on, i.e. CFD is an example of a method for simulating a variety of physical systems)
	calculating a potential solution for a set of equations used to simulate a characteristic for a model modeling a physical system; (Birken, see chapter 2 for “The Governing Equations” on page 19 – these form the “mathematical model” of the physical system, i.e. the set of equations used to simulate a characteristic for a model modelling a physical system, e.g. the Naiver-Stokes Equations (section 2.1) – then see chapter 4 on page 67 – this provides an then see § 5.4 on page 97 – this teaches various termination criteria for “iterative schemes” of solving the set of equations which are a “mathematical model” of the physical system for simulating characteristics of the system – wherein ¶ 2 teaches “the difference of two subsequent iterates...” is an example of a termination criteria – this “difference” is the difference between a potential solution [i.e. the current iteration] and a previously calculated solution, for claim interpretation see ¶ 27 in the instant specification which uses substantially similar symbols for a substantially similar equation)

    PNG
    media_image1.png
    46
    154
    media_image1.png
    Greyscale

	determine a difference between the potential solution and a previously calculated potential solution; (Birken, see page 97, § 5.4, ¶ 2 as cited above – this is a “difference” between the potential solution and the previously calculated solution, in addition, see equation 5.9 which provides another example criteria using this same difference wherein this also includes the initial value at iteration “0” and a “TOL” which is the tolerance – this is a second example equation that is encompassed by the present claim limitation)

    PNG
    media_image2.png
    85
    601
    media_image2.png
    Greyscale

determining if a stop condition is satisfied based on the difference, wherein the calculation is performed iteratively until the stop condition is satisfied; (Birken, § 5.4 teaches these are “termination criteria”, i.e. these terminate/stop the simulation when the “it is common to say that a solver has converged to denote that the termination criterion is satisfied”, in other words – these are stop conditions for the iterative scheme to stop the iterative calculations when “the termination criterion is satisfied”, also, to clarify – Birken’s technique is to use both conditions, i.e. the system simulates until one of the two stopping conditions is met, wherein this is either a condition based on the “residual” “or” based on the “solution”/”difference of two subsequent iterates”, wherein there is also a 3rd stopping condition based on the “number of iterations” – the presently claimed invention encompasses Birken’s stopping criteria based on the “difference” wherein the present limitation recites merely that the stop condition is “based on the difference” – Birken checks all 3 conditions at each iteration, and as such all of Birken’s criteria are “based on the difference” as the “stop condition” includes checking the “difference”)
	and generating an output to indicate the potential solution as a steady state solution or a stall solution for the simulated characteristic of the physical system according to the determining if the stop condition is satisfied. (Birken, as cited above in §5.3 teaches that this terminates/stops the “iterative scheme”, i.e. “a solver has converged” – this results in an output “for the solution of steady problems...to compute the steady state” (§ 5.4, the paragraph below equation 5.9), in other words when the simulation stops the iterative scheme due to meeting the termination criteria, e.g. the ones based on the “difference of two subsequent iterates”, the simulation solver outputs the “solution” for the computed “steady-state” for the simulated system, in regards to the stall condition - “Now, it may happen that the time-step is chosen so large by the adaptive time step selector, that the nonlinear solver does not converge [i.e. it is stalled]” wherein “Therefore, it is useful to add another feedback loop to this: Set a maximal number of iterations for the nonlinear solver. If the iteration has not passed the termination criterion by then, repeat the time step, but divide the step size by two.”, in other words when the termination criteria based on the “difference” is “not passed” then a second termination criteria of the max “number of iterations” is used [the max number indicates that the solution is stalled] )

Regarding Claim 2
Birken teaches: 
	The method of claim 1, wherein the stopping condition includes a convergence condition or a stall condition. (Birken, as cited above in § 5.4 teaches this – “it is common to say that a solver has converged to denote that the termination criterion is satisfied” and see the other citations – also there is a stall condition for when the solver “does not converge” based on the max “number of iterations”)

Regarding Claim 3
Birken teaches: 
	The method of claim 2, wherein the convergence condition indicates the potential solution has converted to a particular solution independent of a target solution. (Birken, § 5.4 

Regarding Claim 4
Birken teaches:
	The method of claim 1, wherein the calculation is performed iteratively using a relaxation method.  (Birken, page 100, “Finally, all these methods exist in a relaxation form, meaning that a relaxation parameter is added, which can lead to improved convergence speed”, page 101 – “Again, for all of these processes, relaxation can be used to improve convergence. Furthermore, the extension to a block form, where instead of scalar equations, nonlinear systems have to be solved in each step, is straight forward”, Birken page 181 “Various methods have been proposed to increase the convergence speed of the fixed point iteration by decreasing the interface error between subsequent steps, for example Relaxation” and see § 8.5 for an example of the “relaxation step” using the “relaxation parameter” of omega – see the instant specification ¶ 26, which uses the exact same symbol for the “relaxation parameter”, in other words Birken teaches several examples of where the iterative method uses a relaxation method)  

Regarding Claim 5
Birken teaches:
The method of claim 3, wherein the physical system is simulated by generating one or more mesh to represent the physical system and a stopping criterion for the simulation is independent of a size of the generated mesh.  (Birken, figure 8.3 on page 183 is an example a mesh for which the simulator is applied to, i.e. a mesh is generated for the simulation, and in regards to the stopping criterion being independent of a size of the generated mesh – see Birken, § 5.4, specifically see equation 5.9 – the “solution based indicator” is the change/difference between two subsequent iterations, then divided by the initial value of the solution at the first iteration, i.e. this equation is independent of the mesh size, as it is merely using the difference in the “solution” between two iterations it is independent of the size of the mesh as for any mesh size this equation would be unchanged since it is “solution” based)


    PNG
    media_image3.png
    276
    883
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    586
    media_image4.png
    Greyscale

Regarding Claim 6
Birken teaches:
The method of claim 1, wherein the simulation of the physical system includes a simulation for structural analysis, fluid analysis, thermal analysis, or aerodynamics analysis and the simulation includes a steady state simulation solving for a steady state for the simulation. (Birken, page 13 – the simulation is for CFD wherein this is an example of 1) fluid analysis, e.g. “examples are the simulation of....fluid-structure interaction”, 2) an example of aerodynamics analysis, e.g. “flow around wind turbines” and “aeroacoustics”, 3) an example of thermal analysis, e.g. “simulation of tunnels fires” and “wildfires”, and 4 an example of structural analysis, e.g. “turbomachinery” and wherein this simulations include computations “of steady states” – also see § 5.4 on page 98 which teaches computing “the steady-state”)
Regarding Claim 7
Birken teaches:
	The method of claim 1, wherein the stop condition is independent of a residual of the solution. (Birken, § 5.4 as cited above teaches that the stop conditions using the “solution”, e.g. equations 5.9 and the equation for the “difference of two subsequent iterates” are both independent of the residual – the “residual” is a second termination/stopping condition, i.e. “or the difference of two subsequent iterates” and in regards to equation 5.9 – this is a 2nd stopping condition, i.e. the simulation terminates when either equations 5.8 OR 5.9 are satisfied) 


Regarding Claim 15.
Birken teaches:
A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising: (Birken, introduction on page 13, teaches a system for “computational fluid dynamics” simulations wherein this is used to simulate physical systems such as “Examples are the simulation of tunnel  fires [19], flow around wind turbines....fluid-structure interaction like flutters...” and so on, i.e. CFD is an example of a method for simulating a variety of physical systems – i.e., this uses a computer for simulation, wherein the code for the simulation is stored on computer-readable medium and is executed by the computer)
	calculating a potential solution for a set of equations used to simulate a characteristic for a model modeling a physical system; (Birken, see chapter 2 for “The Governing Equations” on page 19 – these form the “mathematical model” of the physical system, i.e. the set of equations used to simulate a characteristic for a model modelling a physical system, e.g. the Naiver-Stokes Equations (section 2.1) – then see chapter 4 on page 67 – this provides an example set of equations, i.e. “we obtain a large system of ordinary differential equations (ODEs)”, then see chapter 5 for “Solving equation systems”, i.e. these are methods for solving the set of equations [calculating the equations of the physical model], e.g. of the “Navier-Stokes equations” then see § 5.4 on page 97 – this teaches various termination criteria for “iterative schemes” of solving the set of equations which are a “mathematical model” of the physical system for simulating characteristics of the system – wherein ¶ 2 teaches “the difference of two subsequent iterates...” is an example of a termination criteria – this “difference” is the difference between a potential solution [i.e. the current iteration] and a previously calculated for claim interpretation see ¶ 27 in the instant specification which uses substantially similar symbols for a substantially similar equation)
	determine a difference between the potential solution and a previously calculated potential solution; (Birken, see page 97, § 5.4, ¶ 2 as cited above – this is a “difference” between the potential solution and the previously calculated solution, in addition, see equation 5.9 which provides another example criteria using this same difference wherein this also includes the initial value at iteration “0” and a “TOL” which is the tolerance – this is a second example equation that is encompassed by the present claim limitation)

    PNG
    media_image2.png
    85
    601
    media_image2.png
    Greyscale

	determining if a stop condition is satisfied based on the difference, wherein the calculation is performed iteratively until the stop condition is satisfied; (Birken, § 5.4 teaches these are “termination criteria”, i.e. these terminate/stop the simulation when the “it is common to say that a solver has converged to denote that the termination criterion is satisfied”, in other words – these are stop conditions for the iterative scheme to stop the iterative calculations when “the termination criterion is satisfied”, also, to clarify – Birken’s technique is to use both conditions, i.e. the system simulates until one of the two stopping conditions is met, wherein this is either a condition based on the “residual” “or” based on the “solution”/”difference of two subsequent iterates”, wherein there is also a 3rd stopping condition based on the “number of iterations” – the presently claimed invention encompasses Birken’s stopping criteria based on the “difference” wherein the present limitation recites 
and generating an output to indicate the potential solution as a steady state solution or a stall solution for the simulated characteristic of the physical system according to the determining if the stop condition is satisfied. (Birken, as cited above in §5.3 teaches that this terminates/stops the “iterative scheme”, i.e. “a solver has converged” – this results in an output “for the solution of steady problems...to compute the steady state” (§ 5.4, the paragraph below equation 5.9), in other words when the simulation stops the iterative scheme due to meeting the termination criteria, e.g. the ones based on the “difference of two subsequent iterates”, the simulation solver outputs the “solution” for the computed “steady-state” for the simulated system, in regards to the stall condition - “Now, it may happen that the time-step is chosen so large by the adaptive time step selector, that the nonlinear solver does not converge [i.e. it is stalled]” wherein “Therefore, it is useful to add another feedback loop to this: Set a maximal number of iterations for the nonlinear solver. If the iteration has not passed the termination criterion by then, repeat the time step, but divide the step size by two.”, in other words when the termination criteria based on the “difference” is “not passed” then a second termination criteria of the max “number of iterations” is used [the max number indicates that the solution is stalled] )

Regarding Claim 16.

	The non-transitory computer-readable medium of claim 15, wherein the stopping condition includes a convergence condition or a stall condition.  (Birken, as cited above in § 5.4 teaches this – “it is common to say that a solver has converged to denote that the termination criterion is satisfied” and see the other citations – also there is a stall condition for when the solver “does not converge” based on the max “number of iterations”)

Regarding Claim 17.
Birken teaches: 
	The non-transitory computer-readable medium of claim 16, wherein the convergence condition indicates the potential solution has converted to a particular solution independent of a target solution. (Birken, § 5.4 as cited above teaches this – for claim interpretation see ¶ 27, Birken’s techniques [both of them, as cited above] do not use, i.e. are independent of the target/true solution)

Regarding Claim 18.
Birken teaches: 
	The non-transitory computer-readable medium of claim 15, wherein the calculation is performed iteratively using a relaxation method. (Birken, page 100, “Finally, all these methods exist in a relaxation form, meaning that a relaxation parameter is added, which can lead to improved convergence speed”, page 101 – “Again, for all of these processes, relaxation can be used to improve convergence. Furthermore, the extension to a block form, where instead of Relaxation” and see § 8.5 for an example of the “relaxation step” using the “relaxation parameter” of omega – see the instant specification ¶ 26, which uses the exact same symbol for the “relaxation parameter”, in other words Birken teaches several examples of where the iterative method uses a relaxation method)

Regarding Claim 19.
Birken teaches: 
	The non-transitory computer-readable medium of claim 15, wherein the physical system is simulated by generating one or more mesh to represent the physical system and a stopping criterion for the simulation is independent of a size of the generated mesh.   (Birken, figure 8.3 on page 183 is an example a mesh for which the simulator is applied to, i.e. a mesh is generated for the simulation, and in regards to the stopping criterion being independent of a size of the generated mesh – see Birken, § 5.4, specifically see equation 5.9 – the “solution based indicator” is the change/difference between two subsequent iterations, then divided by the initial value of the solution at the first iteration, i.e. this equation is independent of the mesh size, as it is merely using the difference in the “solution” between two iterations it is independent of the size of the mesh as for any mesh size this equation would be unchanged since it is “solution” based)

Regarding Claim 20.
Birken teaches: 
	The non-transitory computer-readable medium of claim 15, wherein the simulation of the physical system includes a simulation for structural analysis, fluid analysis, thermal analysis, or aerodynamics analysis and the simulation includes a steady state simulation solving for a steady state for the simulation. (Birken, page 13 – the simulation is for CFD wherein this is an example of 1) fluid analysis, e.g. “examples are the simulation of....fluid-structure interaction”, 2) an example of aerodynamics analysis, e.g. “flow around wind turbines” and “aeroacoustics”, 3) an example of thermal analysis, e.g. “simulation of tunnels fires” and “wildfires”, and 4 an example of structural analysis, e.g. “turbomachinery” and wherein this simulations include computations “of steady states” – also see § 5.4 on page 98 which teaches computing “the steady-state”)

Regarding Claim 21.
Birken teaches: 
	The non-transitory computer-readable medium of claim 15, wherein the stop condition is independent of a residual of the solution.(Birken, § 5.4 as cited above teaches that the stop conditions using the “solution”, e.g. equations 5.9 and the equation for the “difference of two subsequent iterates” are both independent of the residual – the “residual” is a second termination/stopping condition, i.e. “or the difference of two subsequent iterates” and in regards to equation 5.9 – this is a 2nd stopping condition, i.e. the simulation terminates when either equations 5.8 OR 5.9 are satisfied)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birken, “Numerical Methods for the Unsteady Compressible Navier-Stokes Equations”, October 31st, 2012, University of Kassel, Habilitation Thesis in view of Maker, US 2002/0177983


Regarding Claim 8
Birken teaches:
	A system, comprising: (Birken, introduction on page 13, teaches a system for “computational fluid dynamics” simulations wherein this is used to simulate physical systems such as “Examples are the simulation of tunnel  fires [19], flow around wind turbines....fluid-
	a memory storing instructions; (Birken, as cited above, teaches using a computer) 
	one or more processors coupled to the network interface and the memory, the one or more processors executing the instructions from the memory, the instructions including (Birken, as cited above, teaches using a computer) 
calculating a potential solution for a set of equations used to simulate a characteristic for a model modeling a physical system; (Birken, see chapter 2 for “The Governing Equations” on page 19 – these form the “mathematical model” of the physical system, i.e. the set of equations used to simulate a characteristic for a model modelling a physical system, e.g. the Naiver-Stokes Equations (section 2.1) – then see chapter 4 on page 67 – this provides an example set of equations, i.e. “we obtain a large system of ordinary differential equations (ODEs)”, then see chapter 5 for “Solving equation systems”, i.e. these are methods for solving the set of equations [calculating the equations of the physical model], e.g. of the “Navier-Stokes equations” then see § 5.4 on page 97 – this teaches various termination criteria for “iterative schemes” of solving the set of equations which are a “mathematical model” of the physical system for simulating characteristics of the system – wherein ¶ 2 teaches “the difference of two subsequent iterates...” is an example of a termination criteria – this “difference” is the difference between a potential solution [i.e. the current iteration] and a previously calculated solution, for claim interpretation see ¶ 27 in the instant specification which uses substantially similar symbols for a substantially similar equation)

    PNG
    media_image1.png
    46
    154
    media_image1.png
    Greyscale

	determine a difference between the potential solution and a previously calculated potential solution; (Birken, see page 97, § 5.4, ¶ 2 as cited above – this is a “difference” between the potential solution and the previously calculated solution, in addition, see equation 5.9 which provides another example criteria using this same difference wherein this also includes the initial value at iteration “0” and a “TOL” which is the tolerance – this is a second example equation that is encompassed by the present claim limitation)

    PNG
    media_image2.png
    85
    601
    media_image2.png
    Greyscale

	determining if a stop condition is satisfied based on the difference, wherein the calculation is performed iteratively until the stop condition is satisfied;(Birken, § 5.4 teaches these are “termination criteria”, i.e. these terminate/stop the simulation when the “it is common to say that a solver has converged to denote that the termination criterion is satisfied”, in other words – these are stop conditions for the iterative scheme to stop the iterative calculations when “the termination criterion is satisfied”, also, to clarify – Birken’s technique is to use both conditions, i.e. the system simulates until one of the two stopping conditions is met, wherein this is either a condition based on the “residual” “or” based on the “solution”/”difference of two subsequent iterates”, wherein there is also a 3rd stopping condition based on the “number of iterations” – the presently claimed invention encompasses Birken’s stopping criteria based on the “difference” wherein the present limitation recites 
	and generating an output to indicate the potential solution as a steady state solution or a stall solution for the simulated characteristic of the physical system according to the determining if the stop condition is satisfied. (Birken, as cited above in §5.3 teaches that this terminates/stops the “iterative scheme”, i.e. “a solver has converged” – this results in an output “for the solution of steady problems...to compute the steady state” (§ 5.4, the paragraph below equation 5.9), in other words when the simulation stops the iterative scheme due to meeting the termination criteria, e.g. the ones based on the “difference of two subsequent iterates”, the simulation solver outputs the “solution” for the computed “steady-state” for the simulated system, in regards to the stall condition - “Now, it may happen that the time-step is chosen so large by the adaptive time step selector, that the nonlinear solver does not converge [i.e. it is stalled]” wherein “Therefore, it is useful to add another feedback loop to this: Set a maximal number of iterations for the nonlinear solver. If the iteration has not passed the termination criterion by then, repeat the time step, but divide the step size by two.”, in other words when the termination criteria based on the “difference” is “not passed” then a second termination criteria of the max “number of iterations” is used [the max number indicates that the solution is stalled] )

Birken does not explicitly teach:
a network interface for connecting to a network;

Maker teaches: 
a network interface for connecting to a network; (Maker, ¶ 54 teaches that “The computer program can also be transmitted between two or more computers over a network in a data signal embodied in a carrier wave”, it would have been obvious to use a computer with a network interface for Birken such that the program may be transmitted between computers over the network, additionally for relevance see the abstract – Maker teaches a system for “switching between the implicit and explicit methods during a simulation”  wherein as per figure 2 there is a “test for convergence” wherein ¶ 49 teaches that this switching is in part to overcome “convergence difficulties”, i.e. see ¶ 50 the system starts with the “implicit method” and when “convergence trouble is detected” the system switches to the “explicit method”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Birken on a system for CFD simulations with the teachings from Maker on computers with a network interface. The motivation to combine would have been that the computers having a network interface would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Birken on a system for CFD simulations with the teachings from Maker on switching between modes of simulation during a FEM simulation. The motivation to combine would have been that “an accurate solution can be obtained quickly and reliably.” (Maker, abstract)

Regarding Claim 9
Birken teaches: 
	The system of claim 8, wherein the stopping condition includes a convergence condition or a stall condition. (Birken, as cited above in § 5.4 teaches this – “it is common to say that a solver has converged to denote that the termination criterion is satisfied” and see the other citations – also there is a stall condition for when the solver “does not converge” based on the max “number of iterations”)

Regarding Claim 10.
Birken teaches: 
	The system of claim 9, wherein the convergence condition indicates the potential solution has converted to a particular solution independent of a target solution. (Birken, § 5.4 as cited above teaches this – for claim interpretation see ¶ 27, Birken’s techniques [both of them, as cited above] do not use, i.e. are independent of the target/true solution)

Regarding Claim 11.
Birken teaches: 
	The system of claim 8, wherein the calculation is performed iteratively using a relaxation method. (Birken, page 100, “Finally, all these methods exist in a relaxation form, meaning that a relaxation parameter is added, which can lead to improved convergence speed”, page 101 – “Again, for all of these processes, relaxation can be used to improve convergence. Furthermore, the extension to a block form, where instead of scalar equations, nonlinear systems have to be solved in each step, is straight forward”, Birken page 181 “Various methods have been proposed to increase the convergence speed of the fixed point iteration by decreasing the interface error between subsequent steps, for example Relaxation” and see § 8.5 for an example of the “relaxation step” using the “relaxation parameter” of omega – see the instant specification ¶ 26, which uses the exact same symbol for the “relaxation parameter”, in other words Birken teaches several examples of where the iterative method uses a relaxation method)  

Regarding Claim 12.
Birken teaches:
	The system of claim 8, wherein the physical system is simulated by generating one or more mesh to represent the physical system and a stopping criterion for the simulation is independent of a size of the generated mesh. (Birken, figure 8.3 on page 183 is an example a mesh for which the simulator is applied to, i.e. a mesh is generated for the simulation, and in 

Regarding Claim 13.
Birken teaches:
	The system of claim 8, wherein the simulation of the physical system includes a simulation for structural analysis, fluid analysis, thermal analysis, or aerodynamics analysis and the simulation includes a steady state simulation solving for a steady state for the simulation. (Birken, page 13 – the simulation is for CFD wherein this is an example of 1) fluid analysis, e.g. “examples are the simulation of....fluid-structure interaction”, 2) an example of aerodynamics analysis, e.g. “flow around wind turbines” and “aeroacoustics”, 3) an example of thermal analysis, e.g. “simulation of tunnels fires” and “wildfires”, and 4 an example of structural analysis, e.g. “turbomachinery” and wherein this simulations include computations “of steady states” – also see § 5.4 on page 98 which teaches computing “the steady-state”)

Regarding Claim 14.
Birken teaches:
The system of claim 8, wherein the stop condition is independent of a residual of the solution. (Birken, § 5.4 as cited above teaches that the stop conditions using the “solution”, e.g. equations 5.9 and the equation for the “difference of two subsequent iterates” are both independent of the residual – the “residual” is a second termination/stopping condition, i.e. “or the difference of two subsequent iterates” and in regards to equation 5.9 – this is a 2nd stopping condition, i.e. the simulation terminates when either equations 5.8 OR 5.9 are satisfied) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James et al., US 2020/0394345 – see ¶ 234 which teaches “Determining the difference between the performance metric for the current iteration of the loop with the value of the same performance metric calculated on the previous iteration of the loop, and comparing this difference with a threshold-value that represents acceptable convergence. If the difference between the performance metric value on consecutive loops is less than the threshold-value, the determining that the loop end-condition has been satisfied. This "difference" can be an absolute difference or a relative difference (for example expressed as a percentage). In this way, the iterative loop can stop iterating when the value is within 1 %, for example, of its value from the previous iteration.”
Brombolich et al., US 2003/0222871 – see ¶ 66 which teaches “At step 286, the resulting increment displacement of each of nodes 131 is compared with the respective previous 
van Dam et al., US 2005/0246110 – see the abstract and figure 1, see figure 2A-2B, see ¶ 141-146 wherein “calculation progress is evaluated based upon the findings of a moving-average routine and a convergence check of the calculation's residual history.”
Iverson et al., US 7,127,380 – see ¶ 5 “Finite element, finite volume, and finite difference modeling techniques can generally be described as mathematical approximations of often-complex problems that represent physical behavior. The mathematical models are useful in designing physical apparatus or systems and in predicting the behavior of existing apparatus or systems....Such mathematical techniques commonly involve iterating through a set of equations until a threshold convergence is achieved, i.e., until the difference between successive iterations through a system of mathematical approximations becomes so small that it is suitably negligible with respect to the exact or rigorous solution of the system of equations being modeled. The term "finite analysis" is hereby defined to include finite element, finite volume and finite difference models.”
Kelly, “Iterative Methods for Linear and Nonlinear Equations”, 1995, Textbook from SIAM, see page 12 equation 1.2 for the residual termination criteria 
Cao et al., “An efficient method for on-line identification of steady state”, 1995 – see pages 364-366 for additional techniques for steady-state identification including one technique which uses “conventional exponentially weighted moving average”
Celis et al., “STEADY STATE DETECTION IN INDUSTRIAL GAS TURBINES FOR CONDITION MONITORING AND DIAGNOSTICS APPLICATIONS”, 2014 – see the abstract, see the section “Steady State Detection Methodologies” starting on page 2 – this gives an overview of techniques for detection of steady-state conditions including a “moving window approach” wherein page 3 “Moving Window Approach” section further describes this “common” technique wherein this using a “moving window average” and “moving window standard deviation” to detect steady-state, also see figure 7
Ghoshal, “STUDY OF AN INITIALIZATION METHOD AND STOPPING CRITERIA FOR NONLINEAR OPTIMIZATION”, Oklahoma State University, Master’s Thesis, July 2008 see §2.2 starting on page 22 for the “Online identification of Steady State” using a “moving average” of the data and the “variance” 
Koren, “COMPUTATIONAL FLUID DYNAMICS UNSTRUCTURED MESH OPTIMIZATION FOR THE SIEMENS 4TH GENERATION DLE BURNER”, Royal Institute of Technology, Master’s Thesis, October 2015, - see § 3.2.1.1 starting on page 31 which teaches using a “moving average” for identifying “oscillations” for “the steady state convergence process”
Moreno, “Steady State Detection, Data Reconciliation, and Gross Error Detection: Development for Industrial Processes”, Master’s Thesis, THE UNIVERSITY OF NEW BRUNSWICK, Jan. 2010, see pages 6-7 for steady-state detection for an overview, see pages 19-27 for more details – this teaches that the “majority of steady-state determination 
Nellis et al., “The F-t-Pj-RG method: An Adjacent-Rolling-Windows Based Steady-State Detection Technique for Application to Kinetic Monte Carlo Simulations”, 2018, see § 1.1 ¶ 1-2, see figure 1, see § 1.2 , see § 2.2 on page 127, see equations 7-8, see figures 4-10, see page 137
Oberkampf et al., “Verification and Validation in Computational Fluid Dynamics”, 2002, Sandia National Labs, SAND2002-0529, see page 33 which teaches in part “Often a scaled iterative-convergence tolerance is specified, and the difference between the solution of successive iteration steps at each point in the grid is computed. If the magnitude of this difference is less than the specified tolerance, then the numerical scheme is defined to be iteratively converged.”
Padmanabhan, “A NOVEL STOPPING CRITERION FOR OPTIMIZATION”, Master’s Thesis, Oklahoma State University, July 2005 – see pages 8- 10 which provides an overview of various termination criteria for optimization problems, and see page 18-24 for another “stopping condition” using the “ratio of the variances” 
Rhinehart et al., “Automated Steady and Transient State Identification in Noisy Processes”, 2013, see the abstract and § 1 – this is for identifying steady-state conditions, see page 2 for some “straight-forward” approaches see the section “Approaches” starting on page 4 for various other techniques see the section “Method equations” starting on page 6
Tao et al., “Steady-State Identification with Gross Errors for Industrial Process Units”, 2012, see § II and § III for approaches of steady-state identification
Treskatis et al., “Practical guidelines for fast, efficient and robust simulations of yield-stress flows without regularisation: A study of accelerated proximal gradient and augmented Lagrangian methods”, 2018 – see the abstract, see page 152 equation 10 – this is another stopping criterion using the difference “between two subsequent iterations”
Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, United States Nuclear Regulatory Commission, Oct. 2012, NUREG-2152, see § 3.3 starting on page 22 and see page 24 ¶ 2 which teaches “The difference between two successive iterates, measured by an appropriate norm, being less than a preselected value, is not sufficient evidence for solution convergence, but the information may be used to provide a proper estimate of the convergence error as follows.” wherein § 3.3.4 teaches “In addition to the residuals, the target variables also should be recorded. If these variables are constant or oscillate around a constant value, then the solution can be regarded as converged.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128